Case: 13-14788     Date Filed: 06/30/2014   Page: 1 of 2


                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 13-14788
                             Non-Argument Calendar
                           ________________________

                D.C. Docket No. 1:12-cr-00488-KOB-JEO-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

WILLIAM ROBERT HOSEY,

                                                              Defendant-Appellant.
                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                          ________________________
                                (June 30, 2014)

Before HULL, MARCUS and ROSENBAUM, Circuit Judges.

PER CURIAM:

      W. Scott Brower, appointed counsel for William Robert Hosey in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals
              Case: 13-14788     Date Filed: 06/30/2014   Page: 2 of 2


that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Hosey’s conviction and sentence

are AFFIRMED.




                                         2